Mr. Presiding Justice Gary delivered the opinion of the Court. In this case we are asked to review and reverse the decision of the judge of the Circuit Court, made upon the testimony of a great many witnesses whom he saw and heard, and of the value of whose testimony he had therefore much better opportunity to form a correct judgment than we have. Rackley v. Rackley, 151 Ill. 332. And we find that the appellant in asking us to reverse that decision is very largely proceeding upon an erroneous theory, which is, that what the appellant herself said in explanation of appearances upon her person and clothing, , which seemed to be .the result of recent causes, was competent evidence corroborat-. ing her testimony as to what those causes were. Since our decision to the contrary in Elguth v. Grueska, 57 Ill. App. 193, the decision by the Supreme Court in Springfield Con. Ry. v. Welsch, 155 Ill. 511, seems to trench upon the rule; but the declaration there was of no material consequence, because, whether the motorman could not stop the car because of some defect in machinery or his own incompefcency, or because of his own negligence, the liability of the railway was the same. And it makes no difference that evidence of what she said was admitted with or without objection to it. A decree is ■ assumed to be based only upon the competent evidence in the record. Treleaven v. Dixon, 119 Ill. 548. The appellant filed this bill for a divorce upon the charge of extreme and repeated cruelty by the appellee. The court, after a full hearing, dismissed the bill, and the decree is affirmed. Nobody would be the better for a recapitulation of the testimony. Affirmed.